ELECTRONIC RECORD
                                                                          Off-75


COA #      05-14-00139-CR                        OFFENSE:        29.03


           Reginald Doney Thompson v. The
STYLE:     state of Texas                        COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT: Criminal District Court No. 5


DATE: 12/15/2014                 Publish: NO     TC CASE #:      F-0724608-L




                          IN THE COURT OF CRIMINAL APPEALS Q%$-)S
         Reginald Doney Thompson v. The
STYLE:   State of Texas                               CCA#:                    Off
         PftO -SE                     Petition        CCA Disposition:         O12-/f
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       0^120-1241?                               SIGNED:                         PC:

JUDGE:       ft* lL**&~-                              PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD